Title: James Madison to William B. Sprague, 5 February 1830
From: Madison, James
To: Sprague, William Buell


                        
                            
                                
                            
                            
                                
                                    Montpellier.
                                
                                Feby 5. 1830
                            
                        
                        
                        J. Madison with his respects to Mr. Sprague, returns his thanks for the little pamphlet on the "Colonization
                            Society". The interesting object, could not be more ably or impressively inculcated than is done by Doc. Nolk. J. M. adds
                            his thanks to Mr. Sprague for the other pamphlets previously received, which breathe the eloquent strains characterizing
                            other productions of the same origin.
                        
                            
                                
                            
                        
                    